Citation Nr: 0618103	
Decision Date: 06/20/06    Archive Date: 06/27/06

DOCKET NO.  03-26 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for headaches.


REPRESENTATION

Veteran represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel


INTRODUCTION

The veteran served in the Army National Guard from August 
1976 to April 1999, including various periods of active duty 
for training (ACDUTRA) and inactive duty for training 
(INACDUTRA).
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Milwaukee, Wisconsin, which, in part, denied the 
veteran's claim for service connection for headaches.

This matter was previously before the Board in April 2005, 
when it remanded the appeal for additional evidentiary 
development.  The case has been returned to the Board for 
further appellate proceedings.


FINDING OF FACT

The competent medical evidence of record does not support a 
finding that a relationship exists between the veteran's 
headaches and his military service.


CONCLUSION OF LAW

Headaches were not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision on the issue on appeal. 

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2005).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.  The Board 
observes that the veteran was informed of the relevant law 
and regulations pertaining to his claim in the August 2003 
SOC, which specifically detailed the evidentiary requirements 
for service connection.  

Crucially, the veteran was informed of VA's duty to assist 
him in the development of his claims in a letter from the RO 
dated June 18, 2001 and in a letter from the AMC dated April 
22, 2005 (subsequent to the April 2005 Board remand), whereby 
the veteran was advised of the provisions relating to the 
VCAA.  

Specifically, the veteran was advised in both VCAA letters 
that VA is responsible for obtaining relevant records from 
any Federal agency, including records from SSA and VA 
outpatient facilities.  The April 2005 VCAA letter also 
informed the veteran that VA would make reasonable efforts to 
obtain relevant records not held by a Federal agency.  With 
respect to private treatment records, both letters included 
copies of VA Form 21-4142, Authorization and Consent to 
Release Information, and asked in the letter that the veteran 
complete this release so that VA could obtain these records 
on his behalf.  The April 2005 VCAA letter specifically asked 
that the veteran complete a release for records from the 
University of Wisconsin Hospital in Madison, Wisconsin, as 
detailed in the April 2005 remand instructions.  

The April 2005 letter further emphasized: "If the evidence 
is not in your possession, you must give us enough 
information about your evidence so that we can request it 
from the person or agency that has it.  If the holder of the 
evidence declines to give it to us, asks for a fee to provide 
it, or VA otherwise cannot get the evidence, we will notify 
you.  It is your responsibility to make sure that we receive 
all requested records that are not in the possession of a 
Federal department or agency." [Emphasis in original].  A 
subsequent letter from the AMC dated April 26, 2005 informed 
the veteran that a VA examination was being scheduled in 
regards to his claim [such was accomplished in September 
2005]. 

Finally, the Board notes that the August 2005 VCAA letter 
specifically requested of the veteran: "If there is any 
other evidence or information that you think will support 
your claim, please let us know.  If you have any evidence in 
your possession that pertains to your claim, please send it 
to us."  This request complies with the requirements of 38 
C.F.R. § 3.159 (b) in that it informed the veteran that he 
could submit or identify evidence other than what was 
specifically requested by the RO.  

Review of the record reveals that the veteran arguably was 
not initially provided complete notice of the VCAA prior to 
the initial adjudication of his claim, which was by rating 
decision in December 2001 (although as indicated above he did 
receive a VCAA letter in June 2001).  The Board is of course 
aware of the Court's decision in Pelegrini v. Principi, 17 
Vet. App. 412 (2004), which appears to stand for the 
proposition that VCAA notice must be sent prior to 
adjudication of an issue by the RO.  Crucially, the veteran 
was provided with VCAA notice through the August 2005 VCAA 
letter, and his claim was readjudicated in the February 2006 
SOC, after he was provided with the opportunity to submit 
evidence and argument in support of his claim and to respond 
to the VA notice.  Thus, any VCAA notice deficiency has been 
rectified, and there is no prejudice to the veteran in 
proceeding to consider his claim on the merits.  The veteran 
has pointed to no prejudice resulting from the timing of the 
VCAA notice. 

Finally, there has been a significant recent Court decision 
concerning the VCAA.  In Dingess v. Nicholson, No. 01-1917 
(U.S. Vet. App. March 3, 2006), the Court observed that a 
claim of entitlement to service connection consists of five 
elements:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective 
date.  Because a service connection claim is comprised of 
five elements, the Court further held that the notice 
requirements of section 5103(a) apply generally to all five 
elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, element (1), veteran status, is not at issue.  
Moreover, elements (4) and (5), degree of disability and 
effective date, are rendered moot via the RO's denial of 
service connection for the veteran's claimed headache 
disability.  In other words, any lack advisement as to those 
two elements is meaningless, because a disability rating and 
effective date were not assigned.  The veteran's claim of 
entitlement to service connection was denied based on element 
(3), connection between the veteran's service and the claimed 
disability.  As explained above, he has received proper VCAA 
notice as to his obligations, and those of VA, with respect 
to that crucial element.  

Because as discussed below the Board is denying the veteran's 
claim, elements (4) and (5) remain moot.

In short, the record indicates that the veteran received 
appropriate notice pursuant to the VCAA.

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran].   

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  In particular, the RO has obtained 
reports of private and VA treatment of the veteran, which 
will be discussed below.  Additionally, pursuant to the April 
2005 remand instructions, the veteran was provided with a VA 
examination in September 2005, the results of which will be 
discussed below.  The report of the medical examination 
reflects that the examiner recorded the veteran's past 
medical history, noted his current complaints, conducted an 
appropriate physical examination and rendered appropriate 
diagnoses and opinions.  

The Board notes that part of its April 2005 remand 
instructions was to attempt to obtain records from the 
University of Wisconsin Hospital in Madison.  As noted above, 
the AMC specifically asked the veteran in the April 2005 
letter to complete a release so that these records could be 
obtained.  He did not do so.  

VA has done its utmost to develop the evidence with respect 
to the veteran's claim. Any failure to develop this claim 
rests with the veteran himself.  The Court has held that VA's 
duty to assist the veteran in developing the facts and 
evidence pertinent to a veteran's claim is not a one-way 
street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991). 
It is the responsibility of veterans to cooperate with VA.  
See Caffrey v. Brown, 6 Vet. App. 377, 383 (1994); Olson v. 
Principi, 3 Vet. App. 480, 483 (1992).   The veteran has not 
done so with respect to these records.  

Accordingly, the Board finds that under the circumstances of 
this case, the VA has satisfied the notification and duty to 
assist provisions of the law and that no further actions 
pursuant to the VCAA need be undertaken on the veteran's 
behalf.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2005).  The veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  The 
veteran declined the option of a personal hearing on his 
September 2003 substantive appeal.

Accordingly, the Board will proceed to a decision on the 
merits as to the issue on appeal.

Pertinent law and regulations

Service connection - in general

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service, to include active duty for training. 
38 U.S.C.A. §§ 101(24), 106, 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2005). 

"Active military service" is defined, in part, as active 
duty and any period of active duty for training (ACDUTRA).  
See 38 U.S.C.A. § 101(24) (West 2002); see also Paulson v. 
Brown, 7 Vet. App. 466, 470 (1995); Biggins v. Derwinski, 1 
Vet. App. 474, 478 (1991).

The resolution of issues pertinent to a determination of 
entitlement to service connection must be considered on the 
basis of the places, types, and circumstances of service as 
shown by service records, the official history of each 
organization in which the veteran served, and all pertinent 
medical and lay evidence.  Determinations relative to service 
connection will be based on review of the entire evidence of 
record.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 
3.303(a) (2005); see Wilson v. Derwinski, 2 Vet. App. 16, 19 
(1991).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Continuity of symptomatology

The mere fact of an in-service injury is not enough; there 
must be evidence of a chronic disability resulting from that 
injury.  In order to show a chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the veteran's claim. 
See 38 C.F.R. § 3.303(b).

The chronicity provision of 38 C.F.R. § 3.303(b) applies when 
evidence, regardless of its date, establishes that a veteran 
had a chronic condition in service and still has that 
condition.  There must be competent medical evidence unless 
the evidence relates to a condition as to which lay 
observation is competent to identify its existence.

Analysis

The veteran contends that his headaches are a result of a 
head injury in service. 

As detailed above, in order to establish service connection 
for the claimed disorder on a direct basis, there must be (1) 
medical evidence of a current disability; (2) evidence of the 
in-service incurrence or aggravation of a disease or injury; 
and (3) medical evidence of a nexus between (1) and (2).  See 
Hickson, supra.  As detailed below, the veteran's claim fails 
Hickson element (3).

With respect to Hickson element (1), current disability, 
there have been a number of diagnoses of headaches in 2001 
and 2002 in private treatment records from St. Luke's Medical 
Center.  Also of record is the September 2005 VA examination 
report confirmed that the veteran had a current headache 
disorder.  Hickson element (1), current disability, has 
therefore been met for the claim.

With regard to Hickson element (2), the evidence shows that 
the veteran did report an injury to his head during service 
at Camp Douglas in May 1990.  Hickson element (2), in-service 
disease or injury, has therefore also been met.  

With respect to crucial Hickson element (3), medical nexus, 
the Board remanded this case so that a medical nexus opinion 
could be obtained.  See Charles v. Principi, 16 Vet. App. 370 
(2002). 

September 2005 VA examiner found no relationship between the 
veteran's headaches and his military service, including 
consideration of the veteran's in-service complaints.  The VA 
examiner specifically stated that there was "no other 
history in the chart, that I am able to find, . . . linking 
this [May 1990] incident to any subsequent headache problems.  
None of the subsequent notes, some of which were close in 
time to 1990, such as the extensive history and physical note 
of 10/11/93, suggested that he had a history of headaches 
consistent with what he is currently complaining of." 
 
There is no competent medical evidence to the contrary.  
Moreover, the examiner's opinion that there is no connection 
between the veteran's current headaches and the head injury 
in 1990 appears to be congruent with the extensive medical 
records in the veteran's multi-volume VA claims folder.  
These records indicate no headaches reported in connection 
with the head injury in May 1990, and none for years 
thereafter, despite very extensive medical reports 
documenting a variety of disorders.  

To the extent that the veteran himself and his representative 
contend that a medical relationship exists between the 
service and current headache problems, their opinions are 
entitled to no weight of probative value.  See Espiritu v. 
Derwinski, 
2 Vet. App. 492, 494-5 (1992); see also 38 C.F.R. § 3.159 
(a)(1) [competent medical evidence means evidence provided by 
a person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions].  Any such statements offered in support of the 
veteran's claim do not constitute competent medical evidence 
and cannot be accepted by the Board.  See also Cromley v. 
Brown, 7 Vet. App. 376, 379 (1995).

The Board is of course aware of the provisions of 38 C.F.R. § 
3.303(b) (2005), relating to chronicity and continuity of 
symptomatology.  However, as discussed above the September 
2005 VA examiner found no continuity of symptomatology 
between the veteran's headache complaints over the years 
subsequent to service, and the medical records for years 
after service show no complaints of headaches.  Supporting 
medical evidence is required.  See Voerth v. West, 13 Vet. 
App. 117, 120-1 (1999) [there must be medical evidence on 
file demonstrating a relationship between the veteran's 
current disability and the claimed continuous symptomatology, 
unless such a relationship is one as to which a lay person's 
observation is competent].  Such evidence is lacking in this 
case.  Continuity of symptomatology after service is 
therefore not demonstrated.  

In short, the preponderance of the competent and probative 
evidence of record indicates there is no nexus between the 
veteran's current headache problems and his military service, 
to include the May 1990 head injury.  Accordingly, Hickson 
element (3), medical nexus, has not been satisfied, and the 
claim fails on that basis alone.

Conclusion

In conclusion, for the reasons and bases expressed above the 
Board finds that the preponderance of the evidence is against 
the veteran's claim for entitlement to service connection for 
headaches, as Hickson element (3) has not been met.  Contrary 
to the assertions of the veteran's representative, the 
benefit of the doubt rule is not for application, as the 
evidence is not in relative equipoise.  The benefit sought on 
appeal is accordingly denied.




ORDER

Entitlement to service connection for headaches is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


